Citation Nr: 1024124	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-36 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from May 1940 to July 
1940 and from August 1950 to September 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

This case was brought before the Board in July 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran 
with a VA examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.

The Board observes the Veteran requested a personal hearing 
before the Board in his December 2006 substantive appeal, and 
this hearing was scheduled for December 2007.  However, the 
Veteran failed to appear for this hearing.  As such, his 
request for a hearing is considered withdrawn.  38 C.F.R. 
§20.702(d) (2009).


FINDING OF FACT

Bilateral hearing loss was not manifested in service or 
within one year of service discharge, and any current hearing 
loss is not otherwise etiologically related to such service.





CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in May 2006.  The 
RO's October 2005 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A July 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
All post-service VA and private treatment records identified 
by the Veteran have also been obtained and associated with 
the claims file.  Therefore, VA's duty to further assist the 
Veteran in locating additional records has been satisfied.  
The Veteran was afforded VA examinations for his hearing loss 
in October and November 2009.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

As mentioned above, the instant claim was remanded by the 
Board in July 2009 with instructions to provide the Veteran 
with a VA examination to obtain an opinion on the etiology of 
the hearing loss at issue in the current claim.  The Veteran 
was provided VA examinations in October and November 2009.  
The November 2009 VA examination is adequate for the purposes 
of determining service connection as it involved a review of 
the claims folder along with a physical examination of the 
Veteran and provides an etiological opinion with supporting 
rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As such, there has been substantial compliance with 
the July 2009 remand, and the Board may proceed with an 
adjudication of the instant claim.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 C.F.R. §§ 
3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran asserts entitlement to service connection for 
bilateral hearing loss as directly related to his active 
service.  Specifically, he contends that his hearing loss 
stems from an incident in which he was knocked unconscious 
and suffered a possible "brain concussion."  Alternately, 
he contends his hearing loss is attributable to in-service 
acoustic trauma resulting from exposure to weapons aboard 
naval destroyers.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

The report of an October 2009 VA audiology examination 
indicates the Veteran currently suffers bilateral hearing 
loss for VA purposes.  See 38 C.F.R. § 3.385.

Service treatment records are silent as to any in-service 
complaints of hearing loss.  In this regard, the Board 
observes a September 1951 Report of Medical Examination, 
completed upon the Veteran's separation from his last period 
of active duty, indicates his hearing was 15/15 bilaterally.  
In addition, his ears and drums were clinically evaluated to 
be normal.  There are no findings or complaints pertaining to 
hearing loss.  As such, the Board finds the Veteran did not 
suffer from hearing loss during active service.  

Further, there is no evidence of record to indicate the 
Veteran complained of, sought treatment for or was diagnosed 
with a hearing loss disability until approximately 2004, a 
period of over 50 years following his separation from active 
service.  As there was no bilateral hearing loss for VA 
purposes shown within one year of service discharge, the 
presumption of service connection does not apply.  See 38 
C.F.R. §§ 3.307, 3.309(a).

The Board observes that the lack of evidence of hearing loss 
during service or immediately following service is not fatal 
to the Veteran's claim.  Rather, the Board must now turn to 
the issue of whether there is competent evidence which 
attributes any post-service hearing loss to service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); see also 38 C.F.R. 
§ 3.303(d).

The Board observes there has been no continuity of 
symptomatology since active service in the instant case.  As 
noted above, the Veteran reported that he first began to 
notice a hearing loss in approximately 2004 (see November 
2009 VA examination report), a period of over 50 years 
following separation from active service.  The lengthy lapse 
in time between the Veteran's active service and the first 
evidence of hearing loss weighs against his claim.  The Board 
notes that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

As discussed above, the Veteran was afforded a VA 
audiological examination in October 2009.  While noting the 
Veteran currently suffers from bilateral hearing loss, and 
has since 2004, the VA audiologist recommended the Veteran be 
provided an ears, nose and throat (ENT) VA examination.  The 
Veteran was afforded a VA ENT examination in November 2009, 
during which the examiner noted the Veteran's reported 
history of a head injury in service.  After reviewing the 
Veteran's service treatment records and claims folder, and 
examining the Veteran, the VA examiner opined that it is less 
likely than not that any current hearing loss is 
etiologically related to the Veteran's active service, to 
include both acoustic trauma and physical head trauma.  In 
support of this opinion, the VA examiner noted that the 
Veteran indicated he wore hearing protection when noise 
exposure was present in practicing maneuvers and, in any 
event, did not experience hearing loss until 2004.  Further, 
with regards to the head injury, the VA examiner noted that, 
in reviewing the incident in question, there was not a 
significant amount of abnormality from the examination and no 
present or previous evidence of a conductive loss that might 
come from a physical head trauma.  Finally, the VA examiner 
suggested the Veteran's current hearing loss is due to his 
advanced age or presbycusis.

In sum, the Board finds that there is no evidence of a 
hearing loss disability in service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the Veteran's current 
bilateral hearing loss and his periods of active service.  
The preponderance of the evidence is against this aspect of 
the Veteran's claim.  The Veteran has produced no competent 
evidence or medical opinion in support of his claim that his 
current hearing loss is due to his active service.  In 
addition, the length of time between the Veteran's separation 
from active service and the first medical evidence of hearing 
loss also weighs against the Veteran's claim of service 
connection for bilateral hearing loss on both a presumptive 
and direct basis. 

Finally, the Board acknowledges that the Veteran himself has 
claimed his current bilateral hearing loss arises from his 
active service.  However, the Board notes that as a layman, 
the Veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


